UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-2231


TERRI L. WILLIAMS,

                Plaintiff – Appellant,

          v.

KATHLEEN SEBELIUS, Secretary, Department of Health and
Human Services; ANN TAUBENHEIM, Supervisory Public Health
Advisor, National Institutes of Health, National Heart,
Lung and Blood Institutes, Department of Health and Human
Services;   TIMOTHY WHEELES,   Acting   Executive  Officer,
National Institutes of Health, Department of Health and
Human     Services;   SALLY    MCDONOUGH,    Director    of
Communications, National Institutes of Health, National
Heart, Lung and Blood Institutes, Department of Health and
Human Services,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, Senior District Judge.
(8:13-cv-02527-RWT)


Submitted:   April 15, 2015                 Decided:   April 28, 2015


Before NIEMEYER and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Terri L. Williams, Appellant Pro Se.      Alex Gordon, Assistant
United States Attorney, Greenbelt, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Terri Williams appeals the district court’s order denying

relief on her complaint under 42 U.S.C. § 1981 (2012), Title VII

of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17

(2012), and the Age Discrimination in Employment Act of 1967, 29

U.S.C. §§ 621-634 (2012).          We have reviewed the record and find

no reversible error.          Accordingly, we affirm for the reasons

stated     by   the     district     court.       Williams      v.     Burwell,

8:13-cv-02527-RWT, 2014 WL 5797777 (D. Md. Nov. 5, 2014).                     We

dispense    with      oral   argument   because      the    facts    and   legal

contentions     are   adequately    presented   in    the   materials      before

this court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                        3